Title: To George Washington from William Gordon, 15 April 1778
From: Gordon, William
To: Washington, George



My dear Sir
Jamaica Plain [Mass.] Apr. 15. 1778

When you have perused the enclosed, pray you to put it under cover & forward it to Genl Gates. Should not Genl Burgoyne have practised bribery & corruption, he might propose the question from what he had seen heard & observed while at Cambridge: but the question reminded me of what was wrote you the 12th of Jany. Some things I have heard since have tended to corroborate my suspicion. I have been assured, that Fort Stanwix was within an ace of being lost for want of powder—that a part of Col. Weston’s regiment was in the Fort—that repeated application was made at Albany for ammunition, but none

sent—that Col. Weston’s Lieut. Col. being down, determind upon having it, went & saw to its being put into the boats & accompanied it up the Mohawk river, but was too late to get in every boat, the last falling into the hand of the enemy—that upon the Lieut. Colonel’s getting into the Ferry he told the commander before several of the garrison, that it was reported below that the Fort was to be given up, that he would defend it while the garrison would stand by him, & that if he (the commander) went into any measures to deliver it up he would immediately put him under an arrest. However there was not any thing in the conduct of the commander that ever shewed an inclination of surrendering it. But it is said, that an Oneida friendly Indian with the enemy, before Ty was taken, gave another Oneida friendly Indian the opportunity of hearing the enemy officers declare when together in consultation, that Ty & Stanwix were to be given up. I remember that I left Ty Oct. 5. 1776, got to Albany the monday following, at the desire of Genl Gates mentioned on the tuesday morning that he was expecting the powder &c.—recd for answer that it was going to be sent off that very day, but for several days after the engagements on the Lake, the last of which was on the 13th, he had not more than two ton, from whence I infer that he had not recd &c. The mention of these things I think may be of service, as your Excellency being commander in chief is concern’d in the whole plan of operations offensive & defensive.
I wish you may not suffer for want of the re-inforcements. Very unhappily, our General Court instead of applying themselves the last winter to the business of providing for the opening of the Campaign, were employed in framing a constitution. They have now been sitting a fortnight, but I do not learn that any thing effective has been done. Possibly several may be afraid of going into vigorous measures lest it should endanger th⟨e⟩ir approaching election. Tis vexatious & melancholy to see how strangely & absurdly men act. However infinite Wis⟨dom may br⟩ing good out of their foolishness. The scheme of a change being laid before the publick ere it was ripened, tended to prevent it, & the voice of the people was so against it, that no one would dare to own that there was any such design. it was denied by some that I am morally certain were seeking it. Had not Col. Marshall’s absence from Boston prevented my conversing with him, I should have omitted some particulars which I informd you had been wrote respecting the camp, as I afterwards learnt from him that they were not truths; however it might be as well that your Excellency should know what had been circulated.
I most heartily pray that You may be preserved & succeeded this campaign to the utmost of your wishes. Mrs Gordon joins in sincere respects to Self & Lady, with my dear Sir, your Excellencys most affectionate friend & humble servant

William Gordon

